PER CURIAM.
The trial judge found that the delay by the state in advising indigent parents of their right to counsel for dependency proceedings, as required by section 39.406, Florida Statutes (1989), was “outrageously]” late. He therefore refused to enter an order terminating parental rights and instead reset the case for a new dependency hearing with counsel. On the record presented in this case, the trial court’s action was appropriate. See In the Interest of D.B., 385 So.2d 83 (Fla.1980).
Affirmed.